Case 1:18-cv-00613-TWP-TAB Document 27 Filed 04/24/19 Page 1 of 2 PageID #: 80



                    IN THE UNITED STATES DISTRICT COURT
                           Southern District of Indiana
                              Indianapolis Division


GARY W. BROOKS,                          )
                                         )
            Plaintiff,                   )
                                         )
      v.                                 ) Case No. 1:18-cv-00613-TWP-TAB
                                         )
                                         )
CITY OF CARMEL, Acting by and            )
through its Legal Department, and        )
DOUGLAS C. HANEY,                        )
                                         )
            Defendants.                  )


           DEFENDANTS’ UNOPPOSED MOTION TO EXTEND
                 DISPOSITIVE MOTION DEADLINE

      Defendants, City of Carmel and Douglas C. Haney, by counsel, respectfully

move the Court for an extension of the dispositive motion deadline.        In support

thereof, Defendants state:

      1.    In accordance with the Court’s Order Amending Case Management Plan

dated January 17, 2019 [Doc. 24], the deadline for the filing of dispositive motions is

April 30, 2019, and that time has not yet expired.

      2.    Plaintiff has recently supplemented his discovery responses to include

additional videos made by Plaintiff at City of Carmel offices, and additional time is

necessary to consider and evaluate those videos.

      3.    Counsel for Plaintiff is aware of the filing of this motion and has no

objection hereto.
                                          1
Case 1:18-cv-00613-TWP-TAB Document 27 Filed 04/24/19 Page 2 of 2 PageID #: 81



      4.    Accordingly, a 7-day extension of the dispositive motion deadline is

requested up to and including May 7, 2019.

      WHEREFORE, Defendants, respectfully pray for an extension of the dispositive

motions deadline as set forth hereinabove, and for all other just and proper relief.

                                                Respectfully submitted,

                                                TRAVELERS STAFF COUNSEL INDIANA

                                      By:       /s/ Paul T. Belch
                                                Paul T. Belch, 18533-49



                            CERTIFICATE OF SERVICE

       I hereby certify that the foregoing document was filed electronically using the
Case Management/Electronic Case Files (“CM/ECF”) system and served upon the
following persons via the CM/ECF system on April 24, 2019:

      Jeffrey S. McQuary
      BROWN TOMPKINS LORY


                                      By:       /s/ Paul T. Belch
                                                Paul T. Belch, 18533-49

TRAVELERS STAFF COUNSEL INDIANA
280 East 96th Street, Suite 325, Indianapolis, IN 46240
Mailing Address: P. O. Box 64093, St. Paul, MN 55164-0093
PH (317) 818-5111
FX (317) 818-5124
pbelch@travelers.com

PTB:gb




                                            2
